Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Upon reconsideration, the restriction requirement is withdrawn.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over the article by G. W. McCarty et al (“Inhibition of Nitrification in Soil by Acetylenic Compounds”). McCarty et al disclose a process for inhibiting nitrification in soil by applying acetylenic compounds such as 2-ethynylpyridine to the soil. (See the Abstract and Table 2.) The difference between the process disclosed by McCartry et al, and that recited in claims 16 and 17, is that McCarty et al do not disclose any acetylenic compounds having the specific formulae as recited in claims 16 and 17. However McCarty et al specifically disclose 2-ethynylpyridine as a nitrification inhibitor in Table 2. It would be obvious from McCarty et al to apply 2, 5-diethynylpyridine, as opposed to 2-ethynylpyridine, to the soil. One of ordinary skill in the art would be motivated to do so, since McCarty et al specifically disclose 2-ethynylpyridine as a nitrification inhibitor, and one would expect with a reasonable degree of success that 2,5-diethynylpyridine would also function as a nitrification inhibitor, since 2,5-diethynylpyridine differs from 2-ethynylpyridine only in the number of ethynyl groups, and McCarty et al suggest in the Abstract that acetylene (ethyne) is a potent inhibitor of nitrification in soil. It would be a matter of routine experimentation to determine which substituted acetylenes would function as nitrification inhibitors in the process of McCarty et al.  2, 5-diethylpyridine would be embraced by the formulae recited in claims 16 and 17, and the inhibition of nitrification in soil in the method of McCarty et al would inherently prevent or limit nitrate leaching or nitrous dioxide emissions in the process of McCarty et al, as recited in claim 16.  
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is indefinite as to what step or steps would be entailed in the step of “vending” or “using” the compounds recited in claims 16 and 17.

Claims 9-15 and 18-23 are allowed.    
The following is a statement of reasons for the indication of allowable subject matter:  The article by G. W. McCarty et al (“Inhibition of Nitrification in Soil  by Acetylenic Compounds” discloses a process for inhibiting nitrification in soil by applying acetylenic compounds such as 2-ethynylpyridine to the soil. (See the Abstract and Table 2.) McCarty et al also suggest in the Abstract that acetylene (ethyne) is a potent inhibitor of nitrification in soil.  However there is no teaching, disclosure or suggestion in McCarty et al to employ any of the compounds recited in applicant’s claim 9 as the inhibitor, and it would require undue experimentation for one to determine that such compounds would be useful as nitrification inhibitors. Accordingly claims 9-15 and 18-23 are not rejected over the article by McCarty et al.            

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WAYNE A LANGEL whose telephone number is (571)272-1353. The examiner can normally be reached M-F 8:45 am to 5:15 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker, can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WAYNE A LANGEL/Primary Examiner, Art Unit 1736